Citation Nr: 1026960	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-02 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
tuberculosis, inactive far advanced, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1951 to April 
1953. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.  

In October 2009, the Veteran and a witness testified at a Travel 
Board hearing before the undersigned acting Veterans Law Judge.  
A transcript of that hearing is of record.  

This matter was previously before the Board in March 2010 and was 
remanded for further development.  It has now returned to the 
Board for further appellate consideration.  The Board finds that 
the RO complied with the Board's remand to obtain additional VA 
medical records and readjudicate the claim. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for pulmonary tuberculosis 
effective from May 1, 1953.

2.  The competent clinical evidence of record reflects that the 
Veteran's pulmonary tuberculosis was diagnosed as inactive in 
January 1955.

3.  The competent clinical evidence of record reflects that the 
Veteran, during the rating period on appeal, does not have active 
pulmonary tuberculosis. 

4.  The competent clinical evidence of record does not reflect 
that the Veteran has any residuals of his inactive pulmonary 
tuberculosis.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for service- 
connected pulmonary tuberculosis are not met.  U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97,  Diagnostic 
Code 6721 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection " claim, to include 
an increased rating claim.  

In VA correspondence to the Veteran dated in May 2006, the 
Veteran was informed of what evidence was required to 
substantiate his claim and of his and VA's respective duties for 
obtaining evidence.  The Board observes the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on 
VCAA notice requirements in an increased rating case.  However, 
this case was recently overturned in part by the Federal Circuit.  
See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).  Hence, it need not be further discussed in this decision.  
A December 2006 statement of the case (SOC) set forth the 
relevant diagnostic code for the disability at issue and provided 
all possible ratings under the applicable diagnostic code.  
Thereafter, the claim was readjudicated in October 2007, July 
2008, and April 2010.  The Veteran has been provided with 
numerous opportunities to submit evidence and argument in support 
of his claim, and to respond to VA notice.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA 
notice requirements have been met in this case.



Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, and VA examination and 
treatment records.  Additionally, the claims file contains the 
statements of the Veteran and his spouse in support of his claim, 
to include their testimony at an October 2009 Travel Board 
hearing.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record for which VA has a duty 
to obtain.  

VA examinations with regard to the issue on appeal were obtained 
in July 2006 and August 2007.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations and opinions obtained in 
this case are adequate.  The examination reports provided 
pertinent clinical findings, to include x-rays and physical 
examinations, upon which to evaluate the Veteran's disability.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Veteran and his spouse testified at the October 2009 Board 
hearing, that his disability has become worse.  The Board has 
considered whether the Veteran should be scheduled for an 
additional VA examination to determine whether his disability has 
worsened since the August 2007 VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 402-403 (1997).  The Board finds that 
such an examination is not warranted as there are numerous 
medical records subsequent to the August 2007 VA examination 
which are contained in the claims file.  Although many of the 
records relate to the Veteran's other multiple disabilities and 
dialysis treatment, they also include probative evidence with 
regard to the Veteran's complaints, and denials, of shortness of 
breath.  Moreover, the medical records of evidence include 
records from VA treatments and examinations performed within 
approximately one month of the October 2009 Board hearing.  Such 
records specifically pertain to the Veteran's complaints of 
shortness of breath and adequately address the likely causes.     

The Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating pulmonary tuberculosis entitled on August 19, 1968 

The Veteran is currently rated as 30 percent disabled under 38 
C.F.R. § 4.97, Diagnostic Code 6721 (2009).  The ratings for 
chronic pulmonary tuberculosis, far advanced and inactive, are 
based on the amount of time of inactivity following  active 
tuberculosis.  For two years after the date of inactivity, 
following active tuberculosis that was clinically identified 
during service or subsequently, a rating of 100 percent is 
warranted.  A rating of 50 percent is given for four years, or in 
any event, to six years after the date of inactivity.  A rating 
of 30 percent is given for five years, or to eleven years after 
date of inactivity and is also the minimum rating following far 
advanced lesions that are diagnosed at any time while the disease 
process was active.  A 20 percent  rating is given following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on  exertion, impairment of 
health, etc.  Otherwise, a noncompensable rating is assigned.  
Id. 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The Veteran was awarded a 100 percent rating effective from May 
1, 1953.
The rating was decreased to 50 percent effective from January 7, 
1957 (based on a January 1955 medical report which indicated that 
his tuberculosis was inactive), and decreased to 30 percent 
effective from January 7, 1961.  This disability has been rated 
as 30 percent disabling since January 1961 and therefore, the 
rating is protected under 38 C.F.R. § 3.951.  Any disability that 
has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes may 
not be reduced except upon a showing that such rating was based 
on fraud.  See 38 C.F.R. § 3.951(b).

In a statement received by VA in March 2006, the Veteran asserted 
that an increased evaluation was warranted for his service-
connected pulmonary tuberculosis.  As the Veteran's claim was 
received by VA in March 2006, the rating period on appeal is from 
March 2005, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2009).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

Historically, in February 2002, the Veteran underwent a VA 
examination with regard to his pulmonary tuberculosis. The 
examiner noted that the Veteran had shortness of breath on 
exertion.  It was noted that the Veteran reported that he had a 
slight mucus cough, wheezing over his bronchial tubes and that he 
used an atomizer.  It was further reported that the shortness of 
breath had been present for at least four of five years.  The 
examiner noted that the Veteran could not exert himself due to 
severe disease of both hips that prevented him from walking.  
Upon clinical examination, it was noted that the Veteran's lungs 
had a few rales and rhonchi, but no wheezing.  The examiner 
opined that the Veteran had an old healed tuberculosis of the 
left lung that was not causing any of his problems, to include 
his shortness of breath.  

A July 2006 VA examination report reflects that the Veteran was 
"very vague as to whether or not he had symptoms of tuberculosis 
and currently he has no symptoms/signs of active disease."  Upon 
clinical examination, it was noted that the Veteran had normal 
breath sounds with clear lungs with no rales, rhonchi, or 
wheezes.  A view of the Veteran's chest indicated no reactivation 
of tuberculosis.

October 2006 VA medical records indicate that the Veteran was 
admitted to the hospital from a dialysis unit for complaints of 
recurrent episodes of shortness of breath.  It was noted that he 
had required two emergency room visits in the two days prior to 
his admission.  The Veteran reported that he had a persistent dry 
cough and wheezing which led to dyspneic.  After clinical 
examination, to include a chest x-ray, the Veteran was diagnosed 
with reactive airway disease.  A pulmonary function test (PFT) 
was requested due to the Veteran's reactive airway disease, but 
the record reflects that the Veteran was unable to tolerate the 
test.  The report is negative for any indication that he had 
active tuberculosis.

A January 2007 VA medical record reflects that in November 2006 
the Veteran was admitted to VA with atrial fibrillation.  Upon 
discharge it was noted that he had a diagnosis of reactive airway 
disease and "remote history of tuberculosis".  The report is 
negative for any indication that he had active tuberculosis.

An August 2007 VA examination report reflects that the Veteran 
reported that he has been short of breath most of the time and 
can only walk half a block before getting more short of breath.  
He also reported an occasional cough with no sputum or 
hemoptysis.  The examiner noted that chest -x-rays since 2005 
have all been normal and the Veteran's tuberculosis was inactive.  
A September 2007 VA exam for pulmonary tuberculosis reflects that 
the Veteran's tuberculosis was still inactive and there were no 
residuals.  

Numerous VA records from the Veteran's three times a week 
dialysis in 2009 and 2010 reflect that the Veteran did not have 
shortness of breath, and specifically denied shortness of breath.  
(e.g. See April, May, August, September, December 2009 , January 
8, January 25, February, and March 2010 records)

On October 29, 2009, the Veteran testified at a Travel Board 
hearing that he was bringing up a lot of sputum and that he has 
"a lot of shortness of breath" which occurred every day.  His 
wife testified that his tuberculosis was getting worse and that 
he could hardly walk due to his shortness of breath.  She 
indicated that he uses inhalers for his shortness of breath, that 
his lungs get "full", and that he gets worn out. 

A November 22, 2009 VA dialysis record reflects that the Veteran 
had no shortness of breath.  On November 27, 2009, the Veteran 
was admitted to the hospital after having several episodes of 
shortness of breath and wheezing.  The Veteran also reported a 
new cough which was dry to small amount of white sputum in the 
last few days.  Upon clinical examination, the Veteran had rales 
in the bilateral lower lung field, and no wheezing.  The 
diagnostic impression was acute shortness of breath with volume 
overload which may be due to severe mitral regurgitation.  A 
November 27, 2009 cardiology consult report reflects that the 
Veteran reported that he was in his usual state of health until 
approximately one day previously when he developed progressive 
dyspnea.  He reported that he had increased salt intake the day 
prior.  It was noted that he had not been dialyzed from Tuesday 
to that day, which was Friday, and that he felt much improved 
since dialysis.  A November 29, 2009 VA discharge summary record 
reflects that the Veteran had been admitted for acute shortness 
of breath.  The physician opined that the shortness of breath was 
felt to be due to the Veteran's mild pulmonary edema on the chest 
x-ray and increased volume, which was felt to be secondary to 
possible severe mitral regurgitation as well as increased salt 
intake.  It was further noted that the Veteran had end stage 
renal disease and was "very sensitive" to changes in volume and 
especially with salt intake as any type of increase in salt 
intake can precipitate an exacerbation.   

As noted above, subsequent January, February, and March 2010 VA 
medical records reflect that the Veteran did not have shortness 
of breath at his three times a week dialysis treatments.  

The evidence of record is against a finding that the Veteran has 
active pulmonary tuberculosis.  While the Veteran and his wife 
have testified that the Veteran suffers from shortness of breath 
and coughing, there is absolutely no competent credible evidence 
of record that the Veteran has active pulmonary tuberculosis.  To 
the contrary, the record reflects that he does not have active 
pulmonary tuberculosis.

The Board notes that the Veteran is competent to report that he 
has shortness of breath and coughing.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board also finds that his wife is competent 
to report that she has witnessed the Veteran coughing and with 
apparent shortness of breath.  The Board finds that they are both 
credible with regard to their testimony that the Veteran has had 
these difficulties; however, the Board finds that they are not 
credible with regard to any averment that he has had daily or 
long term coughing and shortness of breath.  Such averments are 
contrary to the Veteran's contemporaneous statements, and 
clinical findings, made at the numerous dialysis treatments, as 
noted above.  

Moreover, the Board notes that neither the Veteran nor his wife 
has been shown to have any specialized training in diagnosing 
lung conditions or their etiology.  In this regard, the Board 
finds the VA medical records, which note clinical examinations 
and x-rays, are more probative of the Veteran's disability.  The 
Board is precluded from differentiating between symptomatology 
attributed to a nonservice-connected  disability and a service-
connected disability in the absence  of medical evidence that 
does so.  See Mittleider v. West, 11  Vet. App. 181, 182 (1998).  
In the present case, the VA examiners have specifically found 
that the Veteran does not have active pulmonary tuberculosis.  
Moreover, any shortness of breath the Veteran was experiencing 
was felt to be due to the Veteran's pulmonary edema and increased 
volume, which was felt to be secondary to possible severe mitral 
regurgitation and salt intake.

In conclusion, the competent and credible evidence of record 
reflects that the Veteran's tuberculosis is inactive and has been 
inactive for approximately 55 years.  Based on the foregoing, the 
Board finds that the Veteran is not entitled to an evaluation in 
excess of 30 percent.  

Extraschedular

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards. See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
tuberculosis is inadequate.  The rating criteria contemplate both 
active and inactive tuberculosis; and the level of advancement 
while the tuberculosis is active; therefore, referral for 
extraschedular consideration is not warranted.  Moreover, there 
is no evidence of record that the Veteran's tuberculosis has 
required frequent hospitalization during the rating period on 
appeal, or caused marked interference with employment. 

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).




ORDER

Entitlement to an increased evaluation for pulmonary 
tuberculosis, inactive far advanced, currently evaluated as 30 
percent disabling is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


